Title: Thomas Cooper to Thomas Jefferson, 24 June 1818
From: Cooper, Thomas
To: Jefferson, Thomas


            
              Dr sir
              June 24. 1818
            
            Dr Coxe’s election comes on the first Tuesday of next month. They talk of deferring the election for chemical professor to the first Tuesday in September. I am not sufficiently instructed to know the causes of this inconvenient determination.
            I send you, ad interim, a Syllabus of lectures of which I have delivered two courses. They have produced very complimentary letters of approbation from both my classes, and so far they have been very satisfactory to me.   accept my best wishes; always.
            
              Thomas Cooper.
            
          